Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159624 & (81)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  KIRK LEAPHART,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159624
                                                                    COA: 343136
                                                                    Court of Claims: 17-000130-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  expedite and appear is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
         b0127
                                                                               Clerk